288 S.W.3d 332 (2009)
Lance COLE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91263.
Missouri Court of Appeals, Eastern District, Division Two.
July 21, 2009.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.
Prior report: 203 S.W.3d 230.

ORDER
PER CURIAM.
Lance Cole appeals the motion court's denial of his Rule 29.15 motion for postconviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential *333 purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).